Evidence of the defendant's statement, that the beer delivered to W., October 22, 1894, had been in his possession since September 10, was competent as an admission against his interest. Whether the beer analyzed by the chemist and found to be malt liquor was a part of the "Mascot beer" kept for sale by the defendant on September 10, 1894, was purely a question of fact, and was properly submitted to the jury under instructions sufficiently favorable to the defendant. The evidence that United States revenue stamps were seen on beer-kegs in the defendant's warehouse on September 10, 1894, was competent as tending to show that the kegs contained malt liquor; and the keeping for sale of any malt liquor could properly be proved under the indictment.
Exceptions overruled.
CARPENTER, J., did not sit: the others concurred.